DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 11, 2021 has been entered.
Applicants' amendments and arguments, filed January 27, 2021 have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-15, 19-20 are withdrawn. Claims 1-2, 4-10, 17-18 are examined. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. 2011/0268791) in view of Lenhert (U.S. 2013/0137599).
Liu teaches nanoparticles having lipids associated with mesoporous silica (See entire document, e.g. Examples 4, 5, 10). The silica may be The nanoparticles are taught to have multiple bilayers (i.e. multilayered) in order to influence cargo loading and sealing [0033]   In one embodiment, a lipid bilayer is fused onto a silica surface, which shows fusion and a synergistic loading mechanism [0034]-[0037]. The cargo may 
Liu does not teach a multilayer array. 
Lenhert teaches lipid multilayer arrays containing two different drugs on a slide (i.e. support). Each lipid multilayer array contains a dot that encapsulates the encapsulated material [0059][0061]. When the array is exposed to cells, the dots are taken up by the cells they are exposed to [0059][0063]. The delivery material for hydrophilic and lipophilic drugs is liposomes, which may include phospholipids for deposit onto the surface of silicone chips [0112]. The drugs may be valinomycin and docetaxel [0112] and may be separated from one another on the slide [0159]. Lenhert defines lipid multilayers as having a lipid coating thicker than 5nm [0080]. The thickness of the dots are 10-100nm [0114]. The arrays are separated from one another on the slides by spaces (Fig.1) and arrays were demonstrated to deliver the drugs to only contacted cells and not neighboring cells [0159]. The arrays allow testing of drug delivery mechanisms to cells [0107-0111]. The arrays may be bound together [0006].  
It would have been prima facie obvious to a person having ordinary skill in the art making the nanoparticles comprising quantum dots of Liu to place the nanoparticles onto the multilayer array of Lenhert in order to test them for cell culture screening. MPEP 2143(I)(A). Regarding claim 2, “derived from an alkyl silicate” is a product-by-process (See MPEP 2113). Regarding claim 17, “small molecule” is interpreted to include docetaxel. 
Obviousness Remarks
Applicants argue that Lenhert does not disclose or suggest a device as recited in the amended claims. Indeed, Lenhert’s silicon support is not equivalent to a lipid-silica based hybrid assembly which forms a coating on the lipid multilayer dots. Lenhert does not disclose or suggest a device having a coating on a surface of a lipid multilayer dot comprising a silica based compound present as a hybrid assembly with lipid on a surface of the multilayer dot, and wherein the coating has a thickness of at least 5 nm, as recited in the amended claims. Applicants thus submit that the rejection should be withdrawn and the claims are not obvious. 
Examiner disagrees that the pending claims are non-obvious. The obviousness rejection has been modified to include the Liu reference in order to address Applicants claim amendments. Liu in combination with Lenhert rendered the pending claims prima facie obvious.

Applicants argue that they have presented unexpected results which overcome the prima facie case of obviousness established by Lenhert. 
Specifically, the claimed devices comprising surface supported lipid multilayers dotswherein the lipid multilayer dots include a coating comprising a silica based compound present as a hybrid assembly with lipid on a surface of the multilayer dot and having a thickness of at least 5 nm, serve the purposes of

a. encapsulating materials including water soluble compounds which do not leak into aqueous solution from the stabilized coated droplets. Evidence for this feature is shown in Figure 11. Figure 11 shows tetramethyl orthosilicate treatment of lipid multilayer dots prevents leakage of both hydrophobic and hydrophilic encapsulated molecules. Both hydrophilic and hydrophobic rhodamine dyes remain encapsulated in the lipid multilayers over an hour and half while encapsulated hydrophilic rhodamine leaks from the untreated lipid multilayers. Tetramethyl orthosilicate treatment also mitigates leakage of hydrophilic molecules like free rhodamine dye from oil multilayers such as a mixture of castor oil and hexanoic acid (Hex-Cas).

b. cells are still able to take up water soluble materials from these stabilized coated droplets. Evidence for this is shown in Figure 12A-12C which show iSLK.219 

Examiner disagrees. To establish an unexpected result, Applicants’ have the burden of demonstrating that the instantly claimed subject matter produces a result that is unexpected based on the state of the art at the time of the invention. MPEP 716. Further, Applicants must demonstrate that the results are commensurate in scope with the data presented. MPEP 716.02(d).  Here, Applicants claims are not commensurate with the data presented in the instant specification. The data is limited to a single encapsulated material (doxycycline) and a specific silica based compound (tetramethyl orthosilicate). Claim 1 permits any encapsulated material and any silica based compound. Applicants have provided no evidence or reasoning that all encapsulated materials and all silica containing compounds would be expected to behave similarly. Thus, Applicants have not met their burden under MPEP 716.02(d). Applicants’ argument is unpersuasive, so the rejection is maintained.  


 Conclusion
No claims are currently allowed. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612